 OFFENHAUSER COMPANY339OffenhauserCompanyandSheetMetalWorkers'InternationalAssociation,AFL-CIO,Local Union54. Case 23-CA-3367December 16, 1969Uponthe entire record in this case,the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTDECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAUpon a charge filed by Sheet Metal Workers'InternationalAssociation,AFL-CIO,Local Union54, herein called the Union,the General Counsel oftheNationalLaborRelationsBoard,by theRegional Director for Region 23, issued a complaintdatedSeptember 15, 1969,'againstOffenhauserCompany, herein called the Respondent,allegingthat it had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the National Labor Relations Act, asamended.Copies of the charge,complaint, andnotice of hearing before a Trial Examiner were dulyserved on the Respondent.The complaint alleges, in substance,thatonMarch 24 the Union was duly certified by the Boardas the exclusive bargaining representative of theRespondent'semployeesintheunitfoundappropriate,'and that,since on or about March 25,theRespondent has refused and is refusing torecognizeorbargainwith the Union as suchrepresentative,although the Union has requestedand is requesting it so to do. On September 25, theRespondent filed its answer to the complaint, inwhich it admitted in part and denied in part theallegations contained therein, raised an affirmativedefense,andrequestedthatthecomplaintbedismissed.On October 20 and on October 24,respectively,theRespondentfiledaFirstSupplemental Answer and a Second SupplementalAnswer.On October 13, the General Counsel filed with theBoard a Motion for Summary Judgment,allegingthat there are no factual or triable issues warrantinglitigation in this proceeding,and requesting,in viewof the admissions contained in the Respondent'sAnswer,that the Board enter an order on themotion,making findings of fact and conclusions oflaw as alleged in the complaint that the Respond. ..thas violated Section 8(a)(5) and(1) of the Act, andgrant any such other and further relief as may bejust, equitable,and appropriate.On October 16, theRespondent filedanAnswer toMotion forSummary Judgment.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.All dates referto 1969 unless otherwiseindicated'175 NLRB No 16The Respondent's Answer to the Motion forSummary Judgment is chiefly concerned withallegeddefectsinthehandlingofthepriorrepresentationproceeding.' In largemeasure, italleges that the Board dealt improperly with one ofthe several objections filed to the conduct of theelectionheldonAugust30,1968.A briefexplanation of the development of the objection inquestion is necessary to a proper understanding ofthe issues involved.During the preelection campaign, the Unionmailed to the Respondent's employees a letter,which covered a legal-sized sheet of paper and dealtwith several topics. Following the election, theRespondent filed seven objections, number five ofwhich read,Union made a statement in its last letter to itsemployees that "all of the employees in yourshop" can attend a special meeting and vote onwhether or not a strike will be called and that 2/3of such employees would determine whether astrikewould be called. The above statement isfalseandwasmade for the wrongfully [sic]purpose of influencing votes.At the hearing, the Respondent read into the recordthat section of the Union's constitution governingstrikevotes,4and questionedWoodall, a unionorganizer, regarding strike vote practice.Followingthehearing,inhisReportonObjections, the Hearing Officer recommended thatObjection 5 be overruled, statin'Woodall testified that all employees of anEmployer,regardlessofwhethertheyaremembers of the Petitioner, are allowed toparticipate in a strike vote. Absent any evidencethat only members of the Petitioner are allowedto participate in a strike vote whether for theinitial contract or succeeding contracts, it appearsthat the statement relating to the strike votecontained in Company Exhibit No. 1 [the letter]is a true statement and is not misleading.The Respondent excepted to the Hearing Officer'sfindingsof fact and rulings of law regardingObjection 5, contending, in substance, that theweightof the evidence compelled a contrary'On November 10 the Respondent filed a motion to incorporate thetranscript of the hearing on Objections to Election That motion is herebygranted'That section reads "No cessation of work through strike or other waysshall be permitted or ordered by a local union or any officer thereof unlessit is authorized and approved at a special meeting called for the purpose ofvoting whether such strike is desirable or advisable Notice of the time andplace and the purpose of such meeting will be given to each member andshall require a two thirds vote by secret ballot of all members present atsuch meeting to legally declare a strike "180 NLRB No. 74 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusionregardingtheparticipationofnonmembers in strike votes. The Board's Decisionand Certification of Representative of March 24,1969,adoptedtheHearingOfficer'srecommendation without comment with respect tothis objection.On July 10, the Respondent filed a Motion toReopen the Record and for a Rehearing in which itasked that it be allowed to develop certain newlydiscovered evidence. This evidence, as stated in anaffidavit attached to the motion, allegedly indicatedthat on June 155 certain employees had attended ameetingatwhichaunionagent(apparentlyWoodall) had informed them that there would be astrikeon June 23 and that although "manyemployees were there to exercise their right to voteagainst the strike," no strike vote was taken at themeeting.The affidavit further alleged that OtisMcDonald,union negotiatingcommitteeman fromthe shop,in a latercompany meeting, stated that astrikevote had not been called on June 15 byWoodall because there "were so many new faces inthe crowd," and because he (Woodall) was afraidthe strike would be voted down.In itsOrder Denying Motions of September 5, theBoard declined to reopen the record or conduct arehearing on the alleged newly discovered evidence,stating,inter alia,at p. 3,Themotionof July 10 and the supportingstatement fail to make clear whether a strike votehad been scheduled for the meeting of June 15,1969, whether a strike did in fact occur on June23, 1969, or at any time thereafter, and, if so,whether a strike vote, of all employees or ofmembers only, had been taken prior to suchstrike.Moreover,insofarastheundatedstatementrefers to a further undated statement byemployee McDonald concerning Woodall's reasonfor failing to call a strike vote at the June 15meeting,itishearsayandanunsupportedstatement of opinion.In itsAnswer to the Motion for SummaryJudgment,theRespondent,apparentlyhavingconcluded from a reading of this Order DenyingMotions that the Board failed to appreciate thepossible relevance of the evidence offered, suggeststhat this evidence would show that the Unionexcludesmembers as well asnon-mem'-°rsfromstrike votes and thus that the original statementregarding strike votes was entirely false, rather thanfalse as to non-members only. We findnothing inthis argument, however, which was not adequatelyconsideredinmakingthe Order Denying Motions ofSeptember 5.6'This date is referred to as June 17 in the Respondent's later motions'The Respondent admits, in its Third Supplemental Motion to Reopenthe Record,filed on September 24, that the strike that had allegedly been"set" for June 23 was called off,and that on July 2, pursuant to notice ofthe time,place,and purpose of the meeting,the Union held a strike vote inwhich a strike was voted downThe Respondent also contends in its Answer totheMotion for Summary Judgment that the Boarderroneously characterized as hearsay the statementby the signers of the affidavit as to what McDonaldhad said regarding Woodall's reasons for not callinga strike vote. The Respondent argues that sinceMcDonaldwasoneofthreeUnionshopcommitteemen, he was an agent of the Union, thathis statements are not hearsay as to the Union, andthat the statement should be given its "full weight."Assuming thatMcDonald was an agent of theunion,and that the evidence in question wouldotherwisebeadmissible,we conclude, for thereasons set forth in the Order Denying Motions,that this evidence does not in any event establish amisrepresentation sufficient to warrant the settingaside of the election. Accordingly, it provides nobasisfordenyingtheMotion for SummaryJudgment.It is alleged in the Respondent's Answer to theinstantmotion, as it was alleged previously in theSecondSupplementalMotion to Reopen theRecord, of August 11, the First Amended ThirdSupplementalMotion to Reopen the Record, ofSeptember 24, and in the Answer to the Complaintin this proceeding, that on August 9,' the Unioncommenced picketing activities without consultingor taking a vote of Respondent's employees. Thisfact, it is argued, shows that the Union's statementin the original preelection letter that, "No one elsecan vote on any issue in your shop but theemployeesinyourshop,"wasamaterialmisrepresentation. The implication of this statement,the Respondent argues, was that the employees "candetermine the matters which affect their shop," andthat thismay be done "without the interferencefrom the Union." Yet the statement quoted abovefrom the Union's letter was not made a part of theRespondent'sobjections to the election or itsexceptions to the Hearing Officer's report. Thus, anobjectionmade on August 11 to this statementcomes untimely.eMoreover,we find that thestatement was made in the context of an explanationof strike vote eligibility, that the implication of thestatementassertedbytheRespondentisunwarranted, and that, whatever meaning one canfind in the quoted statement, the later posting of apicket does not make it a material misrepresentationwhichwouldwarrant setting aside the election.Accordingly, we find no basis in this argument fordenying the Motion for Summary Judgment.''The AugustI Imotion refers to this date as August 8'SeeRules and Regulations and Statements of Procedure,Section102 69'A similar argument is made by the Respondent in itsFourth and FifthSupplemental Motions to Reopen the Record, and in its First and SecondSupplemental Answers to the complaint,wherein it is alleged that theUnion again began picketing the RespondentonOctober8withoutconsulting or taking a vote of the employees Likewise,initsThirdAmended Supplemental Motion to Reopen the Record, the Respondentalleges that on September15 the Unionbegan mailing letters to customersof theRespondent requesting them to cease doing business with OFFENHAUSERCOMPANYFinally, the Answer to the Motion for SummaryJudgment alleges certain other more general defectsin the representation proceeding as reason why theBoard should set aside the election or order ahearing.We findnomerit inany of thesecontentions.The General Counsel submits, in its Motion forSummary Judgment, that there are no furtherfactual or triable issues warranting litigation in thisproceeding. In view of the above discussion, and inviewoftheadmissionscontainedintheRespondent's Answer to the Complaint, we agree.Accordingly, theGeneralCounsel'sMotion forSummary Judgment is hereby granted.On the basis of the record before it, including theGeneralCounsel'smotion and the Respondent'sanswer thereto, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times materialherein has been, a corporation with its principaloffice and place of business at Houston, Texas, andisengaged in the businessof job shop fabrication.During the 12 months preceding the issuance of thecomplaint herein, Respondent purchased and haddelivered to its Houston, Texas, facility, goods andmaterials valued in excess of$50,000,which wereshipped directly to the Houston, Texas, facility fromsuppliers in States other than the State of Texas.The Respondent admits, and we find, that it is,and at all times material herein has been, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDSheetMetalWorkers'InternationalAssociation,AFL-CIO, Local Union 54, is alabor organizationwithinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceedingAt all times material herein, the followingemployees have constituted and now constitute aunitappropriate for the purposes of collectivebargaining within the meaningof the Act:Allproductionandmaintenanceemployees,includingproductioncontrolemployeesandtruckdrivers,at the Respondent'sHouston,Texas,Respondent, and that thiswas also done without consultingthe employees.The First Amended Third and the Fourth AmendedSupplemental MotionstoReopen the Record have previously been denied.(See OrderDenyingMotionsof October 22.) We hereby deny, for thesame reasonsas set forthabove,the Fifth Supplemental Motion to Reopen the Record.In addition,we findthat the First and Second Supplemental Answers to the Complaintraise no issues warranting a hearing in this proceeding.341facility,excluding all office clerical employees,inspectors,draftsmen,professionalengineers,watchmen,guards and supervisors as defined inthe Act.B.The Request to Bargain and Respondent'sRefusalA majority of the employees of the Respondent insaidunithaving designated the Union as theirrepresentativeforthepurposesofcollectivebargainingwithRespondent,theBoarddulycertifiedtheUnion as the exclusive bargainingrepresentative of the employees in said unit, and theUnion continues to be such representative.We findthat the Union at all times since March 24, 1969,hasbeen and is now the exclusive bargainingrepresentativeofalltheemployeesintheappropriateunitdescribedabove,withinthemeaning ofSection 9(a) of the Act; that the Unionrequestedand is continuing to request theRespondent to bargain collectively with it as theexclusivebargainingrepresentativeofalltheemployees in the appropriate unit; that theRespondent has, since March 25, 1969, refused tobargaincollectivelywiththeUnionassuchrepresentative;and that, by such refusal, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwithitsoperations as described in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerceandthefreeflowofcommerce.V. THE REMEDYHaving found that the Respondent has engaged inand is engagingin unfair labor practices within themeaning ofSection 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andupon request, bargain collectively with the Union asthe exclusive representative of all the employees inthe appropriate unit and, if an understanding isreached, embody such an understandingin a signedagreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwith the Union as the recognizedbargaining 342DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative in the appropriate unit.SeeManiacPoultry Company,Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600(C.A. 5), cert.denied379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421,enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Offenhauser Company is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.SheetMetalWorkers'InternationalAssociation,AFL-CIO,Local Union 54 is a labororganization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees,includingproductioncontrolemployeesandtruckdrivers, at the Respondent's 'Houston,Texas,facility,excludingallofficeclericalemployees,inspectors,draftsmen,professionalengineers,watchmen,guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collectivebargainingwithin themeaning ofSection 9(b) of the Act.4.SinceMarch 24, 1969, the above-named labororganizationhasbeenandistheexclusiverepresentativeof all employees in the aforesaidappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing,on or about March 25, and at alltimes thereafter,tobargain collectivelywith theabove-named labor organization as the exclusiverepresentative of all its employees in the appropriateunit,the Respondent has engaged in and is engaginginunfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with,restrained,andcoerced,and is interfering with,restraining,andcoercing,employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpracticeswithin'themeaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelations Board hereby orders that the Respondent,Offenhauser Company, Houston, Texas, its officers,agents,successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to bargain collectively concerningratesof pay,wages, hours,and other terms andconditionsofemploymentwithSheetMetalWorkers'InternationalAssociation,AFL-CIO,Local Union 54, as the exclusive and duly certifiedbargaining representative of its employees in thefollowing appropriate unit:Allproductionandmaintenanceemployees,includingproductioncontrolemployeesandtruckdrivers,at the Respondent'sHouston,Texas,facility,excluding all office clerical employees,inspectors,draftsmen,professionalengineers,watchmen,guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofrights guaranteed to them by Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages,hours, and otherterms and conditions of employment,and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post at its Houston,Texas, facility,copies ofthe attached notice marked"Appendix."" Copies ofsaidnotice,on forms providedby theRegionalDirector for Region 23, after being duly signed bythe Respondent's representative,shall be posted bytheRespondent immediately upon receipt thereof,and be maintainedby it for60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting,within 10 days from the date of thisDecision and Order, what steps the Respondent hastaken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withSheetMetalWorkers'InternationalAssociation,AFL-CIO,Local Union 54, as the exclusive bargainingrepresentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section7 of the Act."In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Postedby order of the National Labor Relations Board"shall read"Postedpursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board." OFFENHAUSER COMPANYWEWILL,uponrequest,bargainwiththeabove-named Union as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to rates of paywages,hours, and othertermsandconditionsof employment and, if anunderstanding is reached,embody such understandingin a signed agreement.The bargaining unit is:All production and maintenance employees, includingproduction control employees and truckdrivers, at theRespondent's Houston, Texas, facility, excluding allofficeclericalemployees, inspectors,draftsmen,professionalengineers,watchmen,guards,andsupervisors as defined in the Act.DatedBy343OFFENHAUSERCOMPANY(Employer)(Representative)(Title)This is an official notice and must notbe defaced byanyone.This notice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliancewith its provisionsmay bedirectedto theBoard'sOffice,6617 Federal OfficeBuilding, 515Rusk Avenue,Houston,Texas 77002, Telephone 713-226-4296.